Citation Nr: 0712005	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from November 1944 to 
July 1946.  The veteran died in November 1987.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a personal hearing at the 
RO in February 2004.  On a VA Form 9 which was received at 
the RO in September 2004, the appellant indicated that she 
desired to attend a hearing conducted by a Veteran's Law 
Judge.  In March 2005, the appellant indicated that she no 
longer desired to attend a Board hearing.  

In April 2007, the appellant's motion to advance this case on 
the Board's docket was granted pursuant to 38 C.F.R. § 
20.900(c) (2006).

Service connection for the cause of the veteran's death was 
originally denied by the RO in March 1988 and the appellant 
did not appeal the denial which became final.  In March 2002, 
the appellant submitted another claim of entitlement to 
service connection for the cause of the veteran's death.  The 
RO reopened the claim and denied it on the merits.  
Regardless of the RO's decision, the Board must first 
determine whether new and material evidence has been 
submitted before addressing the merits of the claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
see also Butler v. Brown, 9 Vet. App. 171 (1996).  Thus the 
issue on the title page has been changed to reflect the 
presence of a prior final denial.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A March 1988 rating decision denied service connection for 
the cause of the veteran's death.  The appellant was notified 
of the decision via correspondence dated in May 1988.  She 
did not appeal the denial of service connection for the cause 
of the veteran's death which became final.  In March 2002, 
the appellant submitted another claim of entitlement to 
service connection for the cause of the veteran's death.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.  The appellant has 
not been provided any notice regarding the type of evidence 
necessary to establish a disability rating or effective date 
as set out under Dingess/Hartman, supra.

Also during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, the VCAA mandates that notice must be provided the 
appellant which includes an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  See Id.

In this case, the appellant has not been provided with any 
notice pertaining to reopening claims subject to prior final 
denials as required by Kent, supra.  While a March 2003 VCAA 
letter advised the appellant of the elements of service 
connection for the cause of death, it did not inform her of 
the need to submit new and material evidence, did not inform 
her of the definition of these terms, did not notify the 
appellant of the bases of the prior denial, and did not 
describe "what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial."

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show 
that the appellant was provided adequate notice under the 
VCAA and the Board is without authority to do so.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)

The Board finds action by the RO is required to satisfy the 
notification provisions of the VCAA in accordance with Kent, 
supra.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); see also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the award).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the 
appellant and her representative adequate 
notice of what constitutes new and 
material evidence as defined by the Court 
in Kent in the context of her specific 
claim to reopen, and of the type of 
evidence necessary to establish a 
disability rating and/or effective date 
for any award of benefits as set out by 
the Court in Dingess/Hartman.  

2.  After undertaking any other 
development deemed appropriate, the AMC/RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond. The 
claim should be returned to the Board, if 
in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

